ORDER
PER CURIAM.
Tracy Mayes (hereinafter, “Mayes”) brings this appeal following the Labor and Industrial Relations Commission’s (hereinafter, “the Commission”) award denying his claim for permanent total disability benefits, finding that he was not entitled to temporary total disability benefits beyond December 1997, and denying his claim for unpaid or future medical benefits. Mayes was awarded permanent partial disability and the Second Injury Fund was found liable. Mayes raises four points on appeal.
We have reviewed the briefs of the parties and the record on appeal and find the Commission’s decision is supported by competent and substantial evidence and is not against the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo. banc 2003). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, we have provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).